DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Dorisio on 8/23/2022.

The application has been amended as follows: 
Claims 13-17 have been cancelled.

Reasons for Allowance
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. Independent claims 1 and 8 have been amended in the 8/16/2022 filing to remove all occurrences of the term “generally”. As amended, claim 1 requires a balloon catheter comprising a balloon which, when inflated, includes (1) a cylindrical barrel section forming a working surface, (2) conical end sections that do not form a part of the working surface, and (3) at least one radiopaque identifier provided on each of the conical end sections so as to define an extent of the working surface, extending along an entirety of the corresponding conical end section, terminating at a corresponding end of the corresponding conical end section, and not extending onto the cylindrical barrel section. As amended, claim 8 requires a balloon catheter comprising a balloon which, when inflated, includes (1) a cylindrical barrel section forming a working surface and being free from all radiopaque materials, (2) conical end sections that do not form a part of the working surface, and (3) at least one radiopaque identifier provided only on each of the conical end sections so as to define an extent of the working surface.
These amendments overcomes the previously-cited Becker et al. reference (US Pat 6,652,568), which remains the closest prior art of record. Although Becker’s radiopaque identifiers 26 (Fig 4) define “an extent of the working surface” (since the “working surface” can be interpreted as the surface that spans only the length of the stent 16 in Fig 4), they do not “terminate at a corresponding end of the corresponding conical end section” as required by claim 1 and are not “provided only on each of the conical end sections” as required by claim 8. Additionally, a balloon having at least one radiopaque identifier that meets the requirements of claims 1 and 8 could not be found elsewhere in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 8/16/2022 are moot in view of the present Detailed Action that indicates claims 1-4 and 6-12 allowed and cancels claims 13-17 via Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783